    Case 1:19-cv-07560-ER-SDA Document 38 Filed 07/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIN KWOK KEUNG,
                                 Plaintiﬀ,

                   – against –

AMANO SUSHI INC., a New York                                          ORDER
corporation doing business as Amano Sushi,                   19 Civ. 7560 (ER) (SDA)
50 ELDRIDGE LLC, a Delaware limited
liability company, and CRYSTAL
CAPITAL CORP., a New York corporation,

                                 Defendants.


RAMOS, D.J.:
         Me Court having been advised that the parties have reached a settlement in
principle, it is ORDERED that the above-entitled action be and hereby is discontinued,
without costs to either party, subject to reopening should the settlement not be
consummated within thirty (30) days of the date hereof.
         Any application to reopen must be ﬁled within thirty (30) days of this Order;
any application to reopen ﬁled thereafter may be denied solely on that basis. Further, the
parties are advised that if they wish the Court to retain jurisdiction in this matter for
purposes of enforcing any settlement agreement, they must submit the settlement
agreement to the Court within the next thirty (30) days with a request that the agreement
be “so ordered” by the Court.


It is SO ORDERED.


Dated:    July 10, 2020
          New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.
